EXHIBIT 10.1

 

  Aufhebungsvereinbarung      Separation Agreement  

zwischen

    

zwischen

 

LeMaitre Vascular GmbH

Otto-Volger-Straße 5a-5b

65843 Sulzbach

Germany/Deutschland

  die „Gesellschaft”      the „Company”   Und      And  

Peter Gebauer

Lessingstr. 7

61440 Oberursel

  der „Geschäftsführer” -      the „Managing Director” -   wird folgende
Vereinbarung geschlossen      the following Agreement is made: 1.   Beendigung
des Anstellungs-vertrages   1.    Termination of Managing Director Employment
Contract   Die Parteien sind sich darüber einig, dass das zwischen ihnen
bestehende Anstellungsverhältnis vom 1. Oktober 2008 samt etwaiger Ergänzungs-
und Zusatzvereinbarungen, insbesondere der Zusatzvereinbarung vom 24. Dezember
2008 sowie jedes sonstige zwischen ihnen bestehende Anstellungs- oder
Arbeitsverhältnis einvernehmlich mit Wirkung zum 30. September 2017 (das
„Beendigungsdatum”) enden wird. Eine ordentliche Kündigung mit Wirkung vor dem
Beendigungsdatum ist für beide Parteien ausgeschlossen.      The Parties
mutually agree that the existing Managing Director Employment Contract dated
October 1, 2008 including any additional or ancillary agreements, in particular
the amendment agreement dated December 24, 2008 as well as any further service
or employment agreements between the Parties shall end effective as of September
30, 2017 (the “Termination Date”). Any ordinary termination or resignation
effective prior to the Termination Date shall be excluded for either party. 2.  
Vergütung, Krankenversicherungsbeiträge, Altersversorgung,
Sozialversicherungsbeiträge, Steuerausgleich, Steuerberatungskosten, Dienstwagen
und Auslagenersatz   2.    Remuneration, Health Insurance, Pension, Social
Security, Tax Equalization, Tax Preparation, Company Car and Expense
reimbursement

 



--------------------------------------------------------------------------------

2.1   Sämtliche Vergütungsansprüche bis zum 31. Mai 2017 2017 sind bereits
ordnungsgemäß abgerechnet und vollständig erfüllt. Für den Zeitraum vom 1. Juni
2017 bis zum Beendigungsdatum erhält der Geschäftsführer ein monatliches
Festgehalt in Höhe von EUR 22.542.92 brutto, zzgl. eines monatlichen Beitrags
zur Altersversorgung in Höhe von EUR 174 zahlbar jeweils zum Monatsende.   2.1
   Any claims to remuneration for the period until May 31, 2017 has been settled
correctly and paid out completely. For the period from June 1, 2017 until the
Termination Date, the Managing Director shall receive a gross monthly base
salary amounting to EUR 22,542.92 and EUR 174 monthly pension contribution to be
paid at the end of each calendar month. 2.2   Mit Ausnahme der Möglichkeit auf
Erzielung eines Superbonus von bis zu EUR 5.000 brutto, sind sämtliche Ansprüche
auf Bonus oder sonstige variable Vergütung, Sonderzahlungen oder sonstige
Leistungen wurden bereits ordnungsgemäß abgerechnet und vollständig erfüllt. Die
Parteien sind sich darüber einig, dass der Geschäftsführer darüber hinaus
gehende Ansprüche gegen die Gesellschaft auf Vergütung oder sonstige Leistungen
aus oder im Zusammenhang mit dem Anstellungsverhältnis oder seiner Beendigung
(einschließlich jedoch nicht beschränkt auf Boni und Abfindungen), die über
Ziff. 2.1,2.3 und 2.4 dieser Vereinbarung hinausgehen, nicht zustehen. In diesem
Zusammenhang sind sich die Parteien darüber einig, dass Ziff. 5.3 des
Geschäftsführeranstellungsvertrags vom 1. Oktober 2008 in der derzeit geltenden
Fassung hiermit ausdrücklich aufgehoben wird und keine Ansprüche auf diese
Klausel gestützt werden können.   2.2    All claims to bonuses or other variable
remuneration, special payments or other benefits have already been settled
correctly and paid out completely, other than a EUR 5.000 gross Super Bonus
opportunity still in effect. The Parties agree that the Managing Director shall
have no further claims vis-à-vis the Company to remuneration or any other
benefits relating to the employment relationship or its termination (including,
but not limited to bonuses and severance payments) beyond those listed
explicitly under Sec. 2.1., 2.3 or 2.4 of this Agreement. In this context the
Parties explicitly agree that Sec. 5.3 of the Managing Director Employment
Contract dated October 1, 2008 as amended from time to time, shall hereby be
cancelled and no claims shall result from this provision. 2.3   Bis zum
Beendigungsdatum zahlt die Gesellschaft einen monatlichen Zuschuss zur privaten
Krankenversicherung des Geschäftsführers und seiner Ehefrau in Höhe von 50% des
Monatsbeitrags. Die Gesellschaft führt im Übrigen bis zum Beendigungsdatum die
nach deutschem Recht erforderlichen Sozialversicherungsbeiträge ab. Darüber
hinaus erstattet die Gesellschaft dem Geschäftsführer nach Maßgabe der
Richtlinien, Praktiken und Verfahrensweisen der Gesellschaft angemessene
Auslagen, die er bis zum Beendigungsdatum im geschäftlichen Interesse der
Gesellschaft aufgewendet hat (einschließlich Reisen und Bewirtung).   2.3   
Until the Termination Date, the Company pays a monthly supplement to private
health insurance of the Managing Director’s and his spouse in the amount of 50%
of the monthly contribution. The Company shall also pay the statutory social
security premiums, to the extent required by German law, until the Termination
Date. Until the Termination Date, the Managing Director shall be entitled to
reimbursement for reasonable out-of-pocket expenses incurred for the Company’s
business (including travel and entertainment) in accordance with the policies,
practices and procedures of the Company.

 

2



--------------------------------------------------------------------------------

2.4   Für das Kalenderjahr 2016 leistet die Gesellschaft an den Geschäftsführer
einen Steuerausgleich in Höhe von EUR 86.602,82 brutto, zahlbar spätestens zum
30. September 2017. Vorbehaltlich der Vorlage eines geeigneten und
ordnungsgemäßen Nachweises bis zum Beendigungsdatum, erstattet die Gesellschaft
dem Geschäftsführer Steuerberatungskosten bis zu EUR 2.000 inkl. USt, die ihm
tatsächlich für die Erstellung seiner Einkommenssteuererklärung für das
Kalenderjahr 2016 entstanden sind. Die Auszahlung des Erstattungsbetrags erfolgt
spätestens zum Beendigungsdatum, sofern die erforderlichen Nachweise der
Gesellschaft bis zum 10. September 2017 vorliegen.   2.4    For the calendar
year 2016, the Company shall pay a tax equalization in the amount of EUR
86,602.82 gross to be paid by September 30, 2017 at the latest. The Company
shall reimburse the Managing Director up to EUR 2.000 incl. VAT for costs
actually incurred by the Managing Director for professional fees for preparation
of his income tax declaration for the 2016 calendar year provided that the
Managing Director shall have provided the Company with such supporting
documentation as the Company may reasonably require before the Termination Date.
Provided that supporting documentation is provided by the Managing Director by
September 10, 2017, then such reimbursement will be made on or before the
Termination Date. 2.5   Der Geschäftsführer kann den ihm überlassenen
Dienstwagen bis zum Beendigungsdatum im bisherigen Umfang nutzen. Er wird ihn
spätestens am Beendigungsdatum in ordnungsgemäßem Zustand nebst Schlüsseln,
Zubehör und Fahrzeugpapieren am Sitz der Gesellschaft zurückgeben. Ein
Zurückbehaltungsrecht besteht nicht.   2.5    Until the Termination Date, the
Managing Director shall be entitled to use the company car to the current
extent. He will return the company car in a proper condition including all keys,
accessories, vehicle documents at the Company’s seat no later than Termination
Date. There shall be no right to retention. 3.   Arbeitsleistung, Übergabe und
Urlaub   3.    Services, Hand-Over and Vacation   Der Geschäftsführer wird seine
Arbeitsleistung im Übrigen bis zum Beendigungsdatum vom Büro in Sulzbach aus
oder von einem anderen mit der Gesellschaft abgestimmten Ort ordnungsgemäß
erbringen und eine ordnungsgemäße Übergabe spätestens am Beendigungsdatum an
eine von der Gesellschaft zu benennende Person sicherzustellen. Etwaigen
Resturlaub oder sonstigen Freizeitausgleich wird der Geschäftsführer bis zum
Beendigungsdatum in Anspruch nehmen. Nicht genommener Urlaub oder
Freizeitausgleich wird nicht abgegolten, sondern verfällt.      The Managing
Director shall duly provide his services until the Termination Date from the
Sulzbach office or such other location as agreed with the Company, and secure a
correct handover no later than the Termination Date to a person to be designated
by the Company. Any vacation time and personal time shall be taken until the
Termination Date. Non-taken vacation or personal time will not be compensated,
but forfeited as of the Termination Date.

 

3



--------------------------------------------------------------------------------

4.   Wettbewerbsverbot   4.    Non-Compete Covenant   Das gesetzliche
Wettbewerbsverbot bleibt bis zum Beendigungsdatum bestehen.      The statutory
prohibition to compete remains applicable until the Termination Date. 5.  
Rückgabe von Unternehmenseigentum   5.    Return of Company Items   Der
Geschäftsführer gibt alle der Gesellschaft oder einem mit ihr verbundenen
Unternehmen zu-stehenden Gegenstände an einem noch zu vereinbarenden Termin,
spätestens jedoch am Beendigungsdatum am Geschäftssitz in Sulzbach zurück,
insbesondere:      The Managing Director shall return all items pertaining to
the Company or any of its affiliates at the premises in Sulzbach on a date to be
agreed between the parties, however no later than the Termination Date, in
particular:  

•    Mobiltelefon,

 

•    Büroschlüssel,

 

•    Laptop

 

•    sämtliche Geschäftsunterlagen und Kopien hiervon, gleich auf welchem
Datenträger.

    

•    cell phone,

 

•    office keys,

 

•    laptop

 

•    all business documents and copies thereof, irrespective of the data
carrier.

  Ein Zurückbehaltungsrecht an vorgenannten Gegenständen steht dem
Geschäftsführer nicht zu.      The Managing Director shall have no right of
retention to the abovementioned items. 6.   Beendigung des Geschäftsführer-amts,
Entlastung; sonstige Ämter   6.    Termination of Office of Managing Director,
Approval of Actions, other offices 6.1   Der Geschäftsführer wird sein Amt als
Geschäftsführer der Gesellschaft mit Wirkung zum Beendigungsdatum niederlegen.
Die Gesellschaft erklärt hierzu ihr Einverständnis. Der Geschäftsführer wird
eine entsprechende Niederlegungserklärung mit Wirkung zum Beendigungsdatum
separat ausfertigen, die dieser Vereinbarung als Anlage 1 beigefügt ist. Der
Geschäftsführer verpflichtet sich, ab dem Beendigungsdatum bis zur Löschung
seiner Bestellung im Handelsregister nicht mehr als Geschäftsführer der
Gesellschaft aufzutreten und keinerlei Handlungen für oder im Namen der
Gesellschaft vorzunehmen.   6.1    The Managing Director shall resign as
managing director of the Company effective as of the Termination Date. The
Company hereby grants its consent. The Managing Director will issue a separate
declaration with respect to his resignation as managing director effective as of
the Termination Date, enclosed to this Agreement as Exhibit 1. The Managing
Director hereby commits himself to refrain as of the Termination Date until the
deletion of his appointment in the commercial register from acting any longer as
managing director of the Company and from undertaking any acts for or on behalf
of the Company.

 

4



--------------------------------------------------------------------------------

6.2   Über die Entlastung nach § 46 Nr. 5 GmbHG wird die
Gesellschafter-versammlung der Gesellschaft im gewöhnlichen Geschäftsgang
be-schließen.   6.2    The shareholder´s meetings of the Company will resolve
about the formal approval of actions according to Sec. 46 Nr. 5 Limited
Companies Act (GmbHG) within the regular course of business. 6.3   Der
Geschäftsführer tritt mit Wirkung zum Beendigungsdatum von allen Ämtern, die er
bei sonstigen Organisationen für die Gesellschaft hält, zurück und wird ab
diesem Zeitpunkt nicht mehr in diesen Funktionen auftreten oder etwaige
Handlungen vornehmen, es sei denn etwas Abweichendes wird zwischen dem
Geschäftsführer und der Gesellschaft bzw. einem Konzernunternehmen vereinbart.
Der Geschäftsführer wird alle Rücktrittsdokumente in der Form ausfertigen,
welche die Gesellschaft für notwendig oder zweckmäßig erachtet, um diese
Rücktritte zu bewirken bzw. bekanntzugeben.   6.3    The Managing Director
hereby resigns as of the Termination Date from all offices held in any other
organizations on behalf of the Company and shall, as of that date, refrain from
acting in such capacity and from taking any pertaining action, except as
otherwise agreed upon by the Managing Director and the Company or its
affiliates. The Managing Director shall execute all resignation documents in
such form as deemed necessary or useful by the Company in order to effect and/or
announce these resignations. 7.   Geheimhaltung   7.    Confidentiality   Der
Geschäftsführer ist auch über das Beendigungsdatum hinaus verpflichtet, alle ihm
anvertrauten oder sonst bekannt gewordenen geschäftlichen, betrieblichen,
technischen oder sonstigen Informationen, die sich auf die Gesellschaft oder
verbundene Gesellschaften beziehen und vertraulichen Charakter haben, Dritten
nicht zu offenbaren. Er sichert zu, Stillschweigen über den Inhalt dieser
Vereinbarung gegenüber jedermann zu wahren, es sei denn, dass er gesetzlich zur
Auskunft verpflichtet oder die Auskunft aus steuerlichen oder
sozialversicherungsrechtlichen Gründen erforderlich ist.      The Managing
Director is obliged, even after the Termination Date, not to disclose to any
third party any confidential business, company, technical or other information
relating to the Company or their affiliates which has become known to him or
with which he was entrusted during the term of his employment. The Managing
Director shall keep confidential the contents of this Agreement unless he is
obliged by statutory laws to divulge such information or the information is
required for tax or social security purpose.

 

5



--------------------------------------------------------------------------------

8.   Ausgleichsklausel   8.    Full and Final Settlement of Claims 8.1   Mit
Unterzeichnung dieser Verein-barung hat der Geschäftsführer ausschließlich die
hierin ausdrücklich niedergelegten Ansprüche gegen die Gesellschaft. Die
Parteien sind darüber einig, dass mit deren Erfüllung sämtliche Ansprüche des
Geschäftsführers gegen die Gesellschaft aus und in Zusammenhang mit dem
Anstellungsverhältnis und dessen Beendigung sowie aus jedem sonstigen
Anstellungs- oder Arbeitsverhältnis oder Rechtsgrund abgegolten sind. Hiervon
ausgenommen sind unverzichtbare Rechte.   8.1    Upon signing of this Agreement,
the Managing Director shall exclusively have the herein explicitly stipulated
claims against the Company. The Parties agree that upon fulfillment of such
claims, all claims of the Managing Director against the Company in relation with
the employment relationship and its termination as well as with any other
service or employment relationship or any other legal ground shall be deemed to
be compensated. Not included hereunder are non-forfeitable rights. 8.2   Darüber
hinaus erklärt der Geschäftsführer hiermit, dass sämtliche sonstigen Ansprüche
gegenüber mit den Gesellschaften verbundenen Unternehmen vollständig erfüllt
sind und keine darüber hinaus gehenden Ansprüche bestehen, gleich aus welchem
Rechtsgrund, bekannt oder unbekannt und unabhängig vom Zeitpunkt des Entstehens.
Hiervon ausgenommen sind Ansprüche des Geschäftsführers aus dem Third Amended
and Restated 2006 Stock Option and Incentive Plan gegen die Le Maitre Vascular
Inc. Diese richten sich ausschließlich nach dem Third Amended and Restated 2006
Stock Option and Incentive Plan.   8.2    Furthermore, the Managing Director
herewith declares that any other claims against companies affiliated with the
Companies have been entirely fulfilled and no further claims exist, be they
known or unknown, of whatever kind and irrespective of the date on which they
originate. Exclusively exempted shall be any claims against LeMaitre Vascular,
Inc. resulting from the Third Amended and Restated 2006 Stock Option and
Incentive Plan. In this regard the Third Amended and Restated 2006 Stock Option
and Incentive Plan with LeMaitre Vascular, Inc. apply. 9.   Schlussbestimmungen
  9.    Final Provisions 9.1   Nebenabreden zu dieser Verein-barung bestehen
nicht. Sie tritt an die Stelle aller sonstigen vorher-gehenden schriftlichen und
mündlichen Vereinbarungen der Parteien. Der Geschäftsführer bestätigt hiermit,
dass das Executive Obligations Agreement zwischen der LeMaitre Vascular, Inc.
und dem Geschäftsführer vom 22. September 2003 vollumfänglich in Kraft bleibt.  
9.1    This Agreement constitutes the entire agreement and supersedes all other
prior agreements and undertakings both written and oral between the Company and
the Managing Director. The Managing Director acknowledges that the Executive
Obligations Agreement between LeMaitre Vascular, Inc. and the Managing Director
dated September 22, 2003 remains in full force and effect. 9.2   Änderungen oder
Ergänzungen dieses Vertrages, einschließlich dieser Vorschrift, bedürfen zu
ihrer Rechtswirksamkeit der Schriftform. Dies gilt nicht für individuelle
Vereinbarungen.   9.2    Any amendments or additions to this Agreement,
including this provision, must be made in writing in order to become effective.
This does not apply to individual agreements.

 

6



--------------------------------------------------------------------------------

9.3   Sollten einzelne Bestimmungen dieser Vereinbarung ganz oder teilweise
unwirksam oder undurchführbar sein oder werden, wird die Wirksamkeit der übrigen
Bestimmungen dieser Vereinbarung hiervon nicht berührt. Die unwirksame oder
undurchführbare Bestimmung gilt als durch eine rechtlich wirksame und
durchführbare Bestimmung ersetzt, die dem von den Parteien beabsichtigten Zweck
so nahe wie möglich kommt oder der anzunehmenden Absicht der Partei gemäß dem
Ziel und dem Zweck dieser Vereinbarung, wenn sie sich der Unwirksamkeit oder
Undurchführbarkeit der jeweiligen Bestimmung bewusst gewesen wären.
Regelungslücken in dieser Vereinbarung gelten als durch eine Bestimmung
geschlossen, die die Parteien als ordentliche Kaufleute in gutem Glauben
vereinbart hätten, wenn sie der Meinung gewesen wären, dass die Angelegenheit
nicht Gegenstand dieser Vereinbarung ist.   9.3    Should any of the provisions
of this Agreement be or become fully or partly invalid or unenforceable, the
validity of the other provisions of this Settlement Agreement shall not be
affected hereby. The invalid or unenforceable provision shall be deemed to be
replaced by such legally valid and enforceable provision which corresponds as
closely as possible to the economic purpose intended by the Parties or what
would have been the intention of the Parties according to the aim and purpose of
this Agreement, had they recognized the invalidity or unenforceability of the
respective provision. Any gaps of this Settlement Agreement shall be deemed to
be filled by a provision which the Parties as prudent businessmen would in good
faith, have agreed on, had they considered the matter not covered by this
Agreement. 9.4   Im Zweifelsfall hat die deutsche Fassung Vorrang.   9.4    In
case of doubt, the German version shall prevail.

 

Sulzbach, 7. Juni/June 2017

    

                /s/ George W. LeMaitre                

LeMaitre Vascular GmbH vertreten durch/represented by

ihre Alleingesellschafterin/its sole shareholder,

LeMaitre Vascular, Inc,

diese vertreten durch/represented by

George W. LeMaitre

  

Sulzbach, den 7. Juni/June 2017

    

                 /s/ Peter Gebauer                

    

Peter Gebauer

  

 

7



--------------------------------------------------------------------------------

Anlage 1

An die/To the

Gesellschafterin der/ shareholder of

LeMaitre Vascular GmbH

 

Niederlegung    Resignation Hiermit lege ich mein Amt als Geschäftsführer der
LeMaitre Vascular GmbH mit Wirkung zum 30. September 2017 nieder.    Hereby, I
resign as managing director of LeMaitre Vascular GmbH effective as of September
30, 2017.

 

Sulzbach, 7. Juni/June 2017

/s/ Peter Gebauer                  

Peter Gebauer

Erhalten/Received: 7. Juni/June 2017

/s/ George W. LeMaitre        

George W. LeMaitre

 

Direktor der/Director of

LeMaitre Vascular, Inc.

als Gesellschafterin der

LeMaitre Vascular GmbH

 

8